Case 1:21-cv-00076-TH-ZJH Document 9 Filed 08/10/21 Page 1 of 1 PageID #: 50



                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS

                                    BEAUMONT DIVISION

DUSTIN TERRO                                     §

VS.                                              §                  CIVIL ACTION NO. 1:21cv76

RAQUEL WEST                                      §

                     ORDER ADOPTING THE MAGISTRATE JUDGE’S
                         REPORT AND RECOMMENDATION

       Plaintiff Dustin Terro, proceeding pro se, filed this civil rights lawsuit. The court referred

this matter to the Honorable Zack Hawthorn, United States Magistrate Judge. The Magistrate Judge

has submitted a Report and Recommendation of United States Magistrate Judge. The Magistrate

Judge recommends that this lawsuit be dismissed without prejudice pursuant to Federal Rule of Civil

Procedure 41(b).

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. No objections were filed to the Report and

Recommendation.

                                             ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED as the opinion of the court. A final judgment

shall be entered in accordance with the recommendation of the Magistrate Judge.

      SIGNED this the 10 day of August, 2021.




                                     ____________________________
                                     Thad Heartfield
                                     United States District Judge
